       Case 1:19-cv-00147-ECM-SRW Document 1 Filed 02/26/19 Page 1 of 3




                                 IN THE UNITED STATES DISTRICT COURT                                                       12. t:L.)
                                 FOR THE MIDDLE DISTRICT OF ALABAMA
                                       oexki-her              n
                                                        DIVISION                                         2019   FEB 2b P 1: 32
Sybil Marie Uttle
                                                                                                            3RA     CtCETT. Ctrt
                                                                                                              DISTRici" CURT
                                                                                                                    TR!CT ALA
                     PLAINTIFF

V.                                                               CASE ACTION NO.: :1 q                   Cv- 147- Can-Q1A/
General Dynamics Information Technology dba                                    JURY DEMAND(MARK ONE)
CSRA

                                                                               EKES              D NO
                     DEFENDANT


                                                        EEOC COMPLAINT


1.       Plaintiffresides at            4949 County Road 215 Jack, Alabama 36346


2.       Defendant(s)' name(s)General Dynamics Information Technology dba CSRA


         Location ofprincipal office(s) ofthe named defendant(s) Headquarters are located at
          3211 Jermantown Road, Fairfax, VA 22030. Office Plaintiff located at Building 5102 Andrew Avenue, Fort Rucker,
          Alabama 36362


         Nature of defendant(s)' business Govemment Contractor


         Approximate number of individuals employed by defendant(s)over 5,000

3.       This action is brought pursuant to Title V11 of the Civil Rights Act of 1964 for
         employement discrimination. Jurisdiction is specifically conferred on the Court by 42
         U.S.C. §2000e-5. Equitable and other relief are also sought under 42 §2000e-5(g).

4.       The acts complained of in this suit concern:

         1.         El Failure to employ me.
         2.            Termination of my employment.
         3.         12 Failure to promote me.
         4.         ID Other acts as specified below: Retaliation, Hostile Work Environment, Failure to transfer to a
          different position, feillarearkgke.sehavaece=pasc
      Case 1:19-cv-00147-ECM-SRW Document 1 Filed 02/26/19 Page 2 of 3




5.     Plaintiff is:
       A.            Presently employed by the defendant.
                     Not presently employed by the defendant. The dates of employement were
                                                        Employment was terminated because:

               (1)                  Plaintiff was discharged.
               (2)          x       Plaintiff was laid off.
               (3)                  Plaintiff left job voluntarily.

6.     Defendant(s)' conduct is discriminatory with respect to the following:

       A.                 My race.
       B.                 My religion.
       C.        x        My sex.
       D.                 My national origin.
       E.        x        Other, as specified below:



7.     The name(s), race, sex, and the position or title of the individual(s) who allegedly
       discriminated against me during the period of my employment with the defendant company
       is(are)Richard Doxtater, Jason Patrick, David Jones, Rickey Norris, John Farmer, Dana Savage, Thomas Schnormeier
       Jose Bennet Jose Serratoga, Nolan Manley, David Myers, Christopher Flowers



8.     The alleged discrimination occurred on or about Over the course of the employment of the Plaintiff

9.     The nature of my complaint, i.e., the manner in which the individual(s) named above
       discriminated against me in terms of the conditions of my employment, is as follows:
       The management and technicians have provided a hostile environment to Sybil Little with the blessing of the company
       and management at Fort Rucker. Sybil Little's desk has on multiple of odcaaions been left with a sticky
       substance on it, dirt from shoes, fingernail or toe nails, and boxes. The company computer which is required
       to be used for classés arid Work was terhoved and moved to a different desk. When Sybil Little brought her
       personal computer to work and was using an electrical socket which was not used for months the tichhicians
       at the desk behind Little decided to stop using the outlet that had been being used and used the outlet Little
       was using. Little had to buy a laptop with a battery usable for the Whole eight hbur shift. The vacuum Little
       used to vacuum her devices was removed for "repair and never returned. The number generator for work
       orders was rernoved from Little's bag so she was unable to do work orders. Little was unable to suggest
       repairs because a women could never be)"trusted" tò knoW how to fix a device
            •c4.6aar-e.



10.    The alleged illegal activity took place at           Building 5102 Andrew Avenue Fort Rucker, Alabama 36362
        Case 1:19-cv-00147-ECM-SRW Document 1 Filed 02/26/19 Page 3 of 3




1 1.     I filed charges with the Equal Employment Opportunity Commission regarding defendant(s)'
         alleged discriminatory conduct on or about
         I have attached a copy of the Notice-of-Right-to-Sue letter issued by the Equal
         Employment Opportunity Commission. The letter was received by me on 12/06/2018

12.      I seek the following relief:

         A.     X Recovery of back pay.
         B.     x Reinstatement to my former job, and any other relief as may be appropriate,
                including injunctive orders, damages, costs, and attorneys fees.


Date:                                                     degA
                                                            ti1       4     t—
                                                       Signa e of Plaintiff

                                                            P        8px
                                                                      faickey._           L 36,36..2--
                                                                     53 2.0          003
                                                       Address & Telephone Number of Plaintiff
